internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b06-plr-147500-02 date date legend distributing trust a shareholder a shareholder b shareholder c shareholder d business a state x year a a b c d e a plr-147500-02 b c d e dear this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated date date date and date the information submitted for consideration is summarized below facts distributing is a state x corporation incorporated in year a and has engaged in business a since its formation distributing is a calendar_year non-public subchapter_c_corporation that uses the cash_method_of_accounting distributing is not a member of an affiliated member of a group filing consolidated_returns since its formation distributing has had only one class of authorized issued and outstanding_stock a shares of distributing stock are outstanding the outstanding shares are held as follows trust a a_trust held for the benefit of shareholder a shareholder b shareholder c and shareholder d directly holds b shares representing a of distributing excluding any ownership attributable to the beneficiaries from trust a shareholder a shareholder b shareholder c and shareholder d will each directly own c shares of distributing representing a total of b of the stock of distributing prior to the proposed transaction the b shares held by trust a will be distributed to the beneficiaries of the trust distributing has no security holders following the distribution from the trust and prior to the proposed transaction the a outstanding shares of distributing stock will be held as follows shareholder a will own d shares representing c of distributing shareholder b shareholder c and shareholder d will each own e shares d of the shares representing a total of e of the ownership of distributing plr-147500-02 proposed transaction the shareholders of distributing have had continuing disputes and disagreements between each other with respect to the management and operation of business a as conducted in distributing these disputes adversely affect the normal operations of the business the shareholders have decided to engage in a split-off so that the shareholders may each go their separate way to effect the separation of business a distributing proposes the following transaction distributing will form three wholly owned subsidiary corporations controlled controlled and controlled sometimes hereinafter referred to together as controlled corporations that will be incorporated in state x distributing will transfer assets and liabilities of distributing to each of the three controlled corporations the assets and liabilities transferred to each of the controlled corporations will be equal to d of the value of distributing prior to the transfer all of the stock and solely stock of controlled controlled and controlled will be issued to distributing distributing will transfer the controlled stock shareholder b controlled stock to shareholder c and controlled stock to shareholder d in exchange for all of their distributing stock shareholder a will hold all of the distributing stock after the split-off following the transaction neither controlled controlled nor controlled will be indebted to distributing representations the following representations are made with respect to the proposed transaction a b c d distributing and controlled and their respective shareholders will each pay their own expenses if any incurred in connection with the transaction distributing and controlled and their respective shareholders will each pay their own expenses if any incurred in connection with the transaction distributing and controlled and their respective shareholders will each pay their own expenses if any incurred in connection with the transaction the fair_market_value of the controlled controlled and controlled stock to be received by each of the respective shareholders of distributing will be approximately equal to the fair_market_value of the distributing stock surrendered by the shareholder in the exchange plr-147500-02 e f g h i j k l no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation the years of financial information submitted on behalf of distributing is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted following the transaction distributing controlled controlled and controlled will each continue independently and with its separate employees the active_conduct of its share of all the integrated activities of the business conducted by the distributing prior to consummation of the transaction the distributions of the stock of the controlled controlled and controlled will be carried out to eliminate shareholder disputes that if permitted to continue would jeopardize the operation and continued success of the corporate business the distribution of the stock of the controlled corporations is motivated in whole or substantial part by this corporate business purposes there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either distributing controlled controlled or controlled after the transaction except for transfers by gift to family members of the transferor for no consideration distributing is a c_corporation the controlled corporations do not plan to elect s_corporation status distributing is not an s_corporation within the meaning of sec_1361 and there is no plan or intention by distributing to make an s_corporation_election pursuant to sec_1362 there is no plan or intention by either distributing or the controlled corporations directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 there is no plan or intention to liquidate either distributing controlled controlled or controlled to merge any of these corporations with any other corporation or to sell or otherwise dispose_of the assets of any of these corporations after the distributions except in the ordinary course of business plr-147500-02 m the total adjusted_basis and the fair_market_value of the assets transferred to controlled in the controlled transfer controlled in the controlled transfer and controlled in the controlled transfer by distributing in the transaction will in each instance equal or exceed the sum of the liabilities assumed as determined under sec_357 by controlled controlled and controlled respectively n o p q r s t u the liabilities assumed as determined under sec_357 in the controlled transfer controlled transfer and the controlled transfer were incurred in the ordinary course of business and are associated with the assets being transferred the income_tax_liability for the taxable_year in which investment_credit_property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of the property distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction no intercorporate debt will exist between distributing controlled controlled and controlled at the time of or subsequent to the distribution of the controlled corporation's stock no two parties to the transaction are investment companies as defined in sec_368 and iv payments made in connection with all continuing transactions if any between distributing and controlled corporations will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length the gross assets of the trades_or_businesses relied on to satisfy the active business requirement of sec_355 will have a fair_market_value that i sec_5 percent or more of the total fair_market_value of the gross assets of the corporation directly conducting the trades_or_businesses for purposes of sec_355 immediately after the distributions no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in plr-147500-02 v w sec_355 and during the five-year period determined after applying sec_355 ending on the date of each distribution for purposes of sec_355 immediately after the distributions no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of stock of either controlled controlled or controlled entitled to vote or percent or more of the total value of shares of all classes of stock of said corporations that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution the distributions are not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock entitled to vote of either distributing controlled controlled or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing controlled controlled or controlled rulings based on the information submitted and the representations made it is held as follows the transfer by distributing to controlled corporations of the assets associated with its business a solely in exchange for all of the outstanding controlled controlled and controlled voting_stock and the assumption_of_liabilities followed by the distribution of all the controlled controlled and controlled voting_stock to distributing's shareholders in exchange for stock in distributing as described above will be a reorganization within the meaning of sec_368 distributing controlled controlled and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss upon the transfer of the distributing assets to controlled in exchange for controlled stock and the assumption_of_liabilities by controlled of distributing’s liabilities as described above sec_361 and sec_357 distributing will recognize no gain_or_loss upon the transfer of the distributing assets to controlled in exchange for controlled stock and the assumption of plr-147500-02 liabilities by controlled of distributing’s liabilities as described above sec_361 and sec_357 distributing will recognize no gain_or_loss upon the transfer of the distributing assets to controlled in exchange for controlled stock and the assumption_of_liabilities by controlled of distributing’s liabilities as described above sec_361 and sec_357 controlled controlled and controlled will recognize no gain_or_loss on the receipt of assets and liabilities of distributing in exchange for the controlled controlled and controlled stock as described above sec_1032 controlled controlled and controlled 3's basis of the assets received will be the same as the basis of such assets in the hands of distributing immediately prior to the exchange sec_362 controlled controlled and controlled 3's holding_period for each asset received from distributing will include the period during which such assets were held by distributing sec_1223 no gain_or_loss will be recognized to and no amount will be included in the income of the shareholders of distributing upon their receipt of the stock of controlled controlled and controlled as the case may be in exchange for their distributing stock sec_355 the holding_period of the controlled controlled and controlled stock received by the distributing shareholders will include the holding_period of their distributing stock with respect to which the distribution is made provided that the distributing stock is held as a capital_asset on the date of distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled controlled and controlled will be made in accordance with sec_1_312-10 no gain_or_loss will be recognized to distributing upon the distribution of its stock in controlled controlled and controlled to its shareholders sec_361 and sec_355 the basis of controlled controlled and controlled stock in the hands of each respective controlling shareholder shareholder b shareholder c and shareholder d after the distribution will equal the basis of the distributing stock surrendered by each such shareholder in exchange therefor sec_358 plr-147500-02 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely steven j hankin cc senior technician reviewer branch office_of_chief_counsel corporate
